Case 2:18-cr-00131-RAJ Document 1348-1 Filed 07/02/20 Page 1 of 3




                           EXHIBIT 1
                                           Case 2:18-cr-00131-RAJ Document 1348-1 Filed 07/02/20 Page 2 of 3




                                                                                          United States Probation and Pretrial Services
                                                                                                             Western District of Washington

                                                                                          Connie M. Smith                 Monique D. Neal
                                                                                                     Chief                   Deputy Chief




MEMORANDUM
          Reynolds Lamont Jeffrey Report




Date:     June 10, 2020
To:       The Honorable Richard A. Jones, United States District Judge
From:     Timisha Gilbert
          United States Probation Officer
Subject: Lamont Jeffrey Reynolds
         Case Number: 2:18CR00131-6
          COMPASSIONATE RELEASE INVESTIGATION

STATUS:
On August 2, 2019, Your Honor sentenced Mr. Reynolds to 60-months incarceration and 4-years’ supervised
release following his guilty plea to Conspiracy to Distribute Controlled Substances in violation of 21 U.S.C. §§
841(a)(1), 841(b)(1)(B), and 846. He is currently housed at Federal Correctional Institution Lompoc and has
filed a motion for Compassionate Release. He is scheduled to release from custody on April 11, 2023.

MEDICAL HISTORY:
The following information was obtained from Mr. Reynolds’ presentence report and medical records obtained
from the Bureau of Prisons.

Mr. Reynolds is 48 years of age. During his presentence interview, he said he suffers from high blood pressure.
He also disclosed that he has arthritis, back pain, and sciatica. These ailments are the result of injuries he has
sustained since his youth to include being struck by a vehicle, shot, and falling off a ladder. The bullet remains
lodged in his back near his spine. Prior to incarceration he was treating his back pain with CBD oil,
acupuncture, and massage therapy. He was taking prescribed hydrochlorothiazide for his high blood pressure.

Since arriving at Federal Correctional Institution Lompoc, Mr. Reynolds has been seen by medical staff
numerous times for treatment and management of his medical ailments. Bureau of Prisons records indicate he is
currently prescribed hydrochlorothiazide and lisinopril for high blood pressure; however, he informed medical
staff he does not take the medications as prescribed because he does not like the side effects. He continues
receiving education and counseling from medical staff about taking his medication as prescribed and how
changing his exercise and eating habits can assist with controlling his blood pressure and weight. In February
2020, he was treated for conjunctivitis (pink eye) and prescribed neomycin to treat the infection. He has since
recovered.

According to the Bureau of Prisons website, mass testing for COVID-19 was conducted at Federal Correctional
Institution Lompoc in May 2020 due to multiple inmates and staff members exhibiting symptoms of the
infection. On May 6, 2020, Mr. Reynolds tested positive for COVID-19 and placed in isolation. At the time he
did not report or exhibit symptoms and was diagnosed as asymptomatic. On May 8, 2020, he reported having a
               Case 2:18-cr-00131-RAJ Document 1348-1 Filed 07/02/20 Page 3 of 3
The Honorable Richard A. Jones, United States District Judge                                               Page 2
RE: Lamont Jeffrey Reynolds, 2:18CR00131-6                                                          June 10, 2020

cough, shortness of breath, muscle pain, fatigue, sore throat, headache, chills, and loss of taste and smell.
During subsequent daily check-ins with medical providers, he denied these and new symptoms. He was
removed from isolation and returned to population on May 20, 2020.

On June 9, 2020, I spoke to Bureau of Prisons staff and was informed all infected inmates have recovered and
infected staff remain on medical leave.

MEDICAL NEEDS:
If released from custody, Mr. Reynolds will not require any specialized medical care. He can sign up for
Washington Apple Health to maintain his medication regimen. His sister, Michelle Reynolds, and the probation
office can assist him with this. If he needs mental health counseling, he can access via Apple Health. There is
also a special condition of his supervised release allowing the probation office to pay for mental health
treatment if necessary.

RELEASE INVESTIGATION:
Mr. Reynolds is requesting to reside with his sister, Michelle Reynolds. However, she does not have verifiable
housing in this district. Ms. Reynolds is in the process of relocating back to Washington from California for
employment and to support her brother if he is approved for compassionate release. She is pending approval at
several apartment complexes.

Until Mr. Reynolds’ sister can obtain her own apartment, his niece Deshanee Parker is willing to provide him
housing. She resides at                                                         with her husband and three
minor children.

SUPERVISED RELEASE:
I reviewed the terms and conditions of supervised release in his original judgment and believe they are
sufficient for supervision if he is released from custody.


I swear under penalty of perjury that the              APPROVED:
foregoing is true and correct.                         Connie Smith
                                                       Chief United States Probation and Pretrial Services Officer
Executed on this 10th day of June, 2020.               BY:


A                                                      A
Timisha Gilbert                                        Brian Johnson
United States Probation Officer                        Supervising United States Probation Officer


CC:
Micki Brunner; Assistant United States Attorney
Neil Fox; Defense Counsel
